Citation Nr: 1120554	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement was received in December 2008, a Statement of the Case was issued in July 2009, and a Substantive Appeal was received in August 2009.  

The appellant testified at a hearing before the Board in March 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Service connection was in effect for laparotomy, post operative scars and scars right left rectus, as well as residuals of a fractured left wrist.  The Veteran's death certificate indicates that the immediate cause of death was acute pulmonary embolism, with underlying causes of end stage renal disease, diabetes mellitus, and hypertension.  Other significant conditions contributing to death was shrapnel injury suffered during World War II.  

The Board notes that the Veteran was stabbed in the abdomen with a knife by another soldier during service.  A letter from Dr. A.M.D. dated in January 2011 reflects that Dr. A.M.D. treated the Veteran for over a decade.  Dr. A.M.D. opined that the injuries the Veteran suffered when attacked by a fellow soldier most likely contributed to his several morbidities and significant debility later on in life, including end stage renal disease as well as several abdominal conditions.  Under the circumstances, the Board believes development of the medical evidence in this regard is necessary to allow for informed appellate review. 

At the March 2011 Board hearing, the appellant testified that the Veteran received treatment from Dr. C. in 2003 or 2004.  She stated that the Veteran was also treated by Dr. A.M.D. and Dr. L.  Aside from the January 2011 letter from Dr. A.M.D., the claims file does not appear to include any of these records, nor does the file clearly show that the records were requested but determined to be unavailable.  Appropriate action to locate such records is therefore necessary.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the need to return the case for such additional development, the Board takes this opportunity to direct action to remedy any inadequacy in notice required by the Veterans Claims Assistance Act of 2000.  In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not appear to comport with the standards set out in Hupp.  The August 2008 notice letter did not state what conditions the Veteran was service connected for at the time of his death.  Thus, on remand the appellant must be provided with corrective notice.  

The RO's notice letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the required notice, the RO should attempt to obtain any pertinent outstanding evidence for which the appellant provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the conditions for which her deceased spouse was service-connected at the time of his death and providing an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  An explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected should also be provided.  The notice should include information regarding the effective date of any award as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate action to request all of the Veteran's pertinent records from Dr. C., Dr. A.M.D., and Dr. L. identified by the appellant at her March 2011 Board hearing.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

3.  Obtain a VA medical opinion from an appropriate physician to carefully review the records pertaining to whether there is any causal relationship between the Veteran's period of service, his service-connected disabilities and his death.  The claims file should be forwarded to an appropriate VA medical examiner for review who must annotate the medical opinion report that the claims file was in fact made available for review.  

After carefully reviewing all medical evidence, including the service treatment records, a copy of this remand, and any relevant VA and private treatment records, the reviewing physician is directed to specifically answer the following questions:

Is it at least as likely as not that the Veteran's service-connected laparotomy, post operative scars and scars right left rectus, and/or residuals of a fractured left wrist caused or contributed substantially or materially to cause the Veteran's death? 

Is it at least as likely as not that the Veteran's death was the result of any other in-service disease or injury? 

The examiner should specifically address the January 2011 letter from Dr. A.M.D.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  After completion of the above, the RO should readjudicate the claim of entitlement to service connection for cause of the Veteran's death.  Unless the benefit sought is granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


